DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

	Claims 1, 8, 9, 16, 22-24, 30, and 33 are amended; and claims 2, 4, 10, 12, 25, 26, 31, and 32 are unchanged; therefore, claims 1, 2, 4, 8-10, 12, 16, 22-26, and 30-33 are pending, of which, claims 1, 9, and 30 are presented in independent form.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the Siebel reference does not teach causing access to data represented in the IoT service layer by a multidimensional data resource structure (pg. 8 of the Response), the examiner respectfully disagrees. Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS)”. Siebel, Fig. 4 and [0165]-[0166], discloses a data services component with a persistence layer component and a type metadata component that provides data storage and access services to any other component of an enterprise Internet-of-Things application development platform such as a distributed key/value store, a multi-dimensional store, and/or a relational data store. The persistence layer component partitions data into relational, non-relational, and online analytical processing (OLAP) (e.g. multi-dimensional) databases and provides common database operations such as create, read, update, and delete. Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data. Therefore, the Siebel reference does teach causing access to data represented in the IoT service layer by a multidimensional data resource structure.
Applicant then argues that the combination of cited prior arts do not teach “receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data.” (pg. 8 of the Response), the examiner respectfully disagrees. As indicated above, Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS)”. Siebel, Fig. 4 and [0165]-[0166], discloses a data services component with a persistence layer component and a type metadata component that provides data storage and access services to any other component of an enterprise Internet-of-Things application development platform such as a distributed key/value store, a multi-dimensional store, and/or a relational data store. The persistence layer component partitions data into relational, non-relational, and online analytical processing (OLAP) (e.g. multi-dimensional) databases and provides common database operations such as create, read, update, and delete. Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0460], discloses a report writing tool provides interactive analysis by providing support for report and dashboard viewing, formatting, exporting, pivoting, sorting, drilling, and ad hoc querying. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include querying/accessing data. Therefore, Siebel does teach “receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, 16, 23, 24, 26, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Legault et al. (U.S. Pub. No. 2006/0117057, previously cited), hereinafter Legault, in view of Siebel et al. (U.S. Pub. No. 2017/0006135, which claims benefit from U.S. Provisional Application No. 62/172,012 filed on 06/05/2015, previously cited), hereinafter Siebel, and further in view of Adiba et al. (U.S. Pub. No. 2011/0153603, previously cited), hereinafter Adiba.

Regarding independent claim 1, Legault teaches receiving, from an originator, a first request to generate, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data; (Legault, Fig. 6 and [0069], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. Examiner interprets a user interacts with a publish module to initiate a publication process as a request to generate/create a multidimensional data resource structure. Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data.)
generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples (Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data. Legault, Fig. 6 and [0069]-[0071], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. The publish module invokes schema generator which automatically produces database schema to store the multidimensional data in relational database form by creating a central fact table for database schema and one or more dimension tables for each dimension being published.) and 
storing the plurality of multidimensional data samples in the multidimensional data resource structure, (Legault, Fig. 6 and [0072], discloses after creation of database schema, publish module accesses the selected data cube and retrieves multidimensional data to populate the database schema.)
However, Legault does not explicitly teach an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
receiving, from an originator, a first request to generate in an Internet of Things (IoT) service layer, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, 
generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples in the IoT service layer;
receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and 
causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data. 
On the other hand, Siebel teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.)
receiving, from an originator, a first request to generate in an Internet of Things (IoT) service layer, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, and generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples in the IoT service layer; (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.” Siebel, Fig. 4 and [0165]-[0166], discloses a data services component with a persistence layer component and a type metadata component that provides data storage and access services to any other component of an enterprise Internet-of-Things application development platform such as a distributed key/value store, a multi-dimensional store, and/or a relational data store. The persistence layer component partitions data into relational, non-relational, and online analytical processing (OLAP) (e.g. multi-dimensional) databases and provides common database operations such as create, read, update, and delete. The data services component may use relational, key/value, and multi-dimensional data stores so that different needs for data flow or access can be provided. By “partitioning” the data into separate data stores, the persistence layer component ensures that data large volumes of time-series or interval data can be efficiently stored, processed, and analyzed. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time-series data. Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data.)
receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data. (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.” Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0460], discloses a report writing tool provides interactive analysis by providing support for report and dashboard viewing, formatting, exporting, pivoting, sorting, drilling, and ad hoc querying. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The multi-dimensional data stores of Siebel can be the multidimensional data from an enterprise software system of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of Internet of Things (IoT) services with a multi-dimensional store of Siebel because both techniques address the same field of data management systems with multi-dimensional data in enterprise environments and by incorporating Siebel into Legault provides the multidimensional database generation system to be available in an Internet of Things (IoT) service environment. 
One of ordinary skill in the art would be motivated to do so as to provide an enterprise Internet-of-Things application development platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise or other systems, as taught by Siebel [0086].
However, Legault, in view of Siebel, does not explicitly teach wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure;
On the other hand, Adiba teaches wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure; (Adiba, [0005], discloses data is stored in the database during a retention period associated with the corresponding sample interval. After the retention period, expired data is removed from the database. Adiba, [0035], discloses each table may have a defined retention period for the purpose of data corresponding to various sampling rates needing to be removed due to storage constraints.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data retention periods in database system of Adiba because both techniques address the same field of data management systems and by incorporating Adiba into Legault provides the multidimensional database system the ability to overwrite time series data in a multidimensional database based on retention periods. 
One of ordinary skill in the art would be motivated to do so as to provide a way to enhance the collection and storage of time series data from a computer cluster, as taught by Adiba [0013].
 
Regarding claim 4, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, wherein the multidimensional data resource structure is uniquely addressable via Uniform Resource Identifier (URI).  (Siebel, [0260], discloses use of HTTP verbs for a set of resources which may be targeted by a URL. Examiner interprets that a URL that targets resources is a URI. In combination, Legault, [0007], discloses multidimensional data from an enterprise software system. Examiner interprets that an ontology to be a multidimensional data resource structure.)
Claims 12 and 32 recite substantially the same limitations as claim 4, and are rejected for substantially the same reasons.

Regarding claim 8, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, wherein the causing access causes one or more RESTful operations to be applied to each element of the at least one dimension. (Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. Siebel, [0209] and [0259]-[0260], discloses REST APIs that provide programmatic access to read and write data to a platform. The REST APIs provided by the platform services component allows for the creating or updating of data for any type. Siebel, [0460], discloses a report writing tool provides interactive analysis by providing support for report and dashboard viewing, formatting, exporting, pivoting, sorting, drilling, and ad hoc querying. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include querying/accessing data. In combination, Legault, [0057], discloses a user reporting model may define additional calculations or format attributes for use by reporting tool when generating reports to present the published multidimensional data.)
Claims 16 and 33 recite substantially the same limitations as claim 8, and is rejected for substantially the same reasons.
 
Regarding independent claim 9, Legault teaches receiving, from an originator, a first request to generate a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data; (Legault, Fig. 6 and [0069], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. Examiner interprets a user interacts with a publish module to initiate a publication process as a request to generate/create a multidimensional data resource structure. Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data.)
generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples (Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data. Legault, Fig. 6 and [0069]-[0071], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. The publish module invokes schema generator which automatically produces database schema to store the multidimensional data in relational database form by creating a central fact table for database schema and one or more dimension tables for each dimension being published.) and 
storing the plurality of multidimensional data samples in the multidimensional data resource structure, (Legault, Fig. 6 and [0072], discloses after creation of database schema, publish module accesses the selected data cube and retrieves multidimensional data to populate the database schema.)
However, Legault does not explicitly teach a method for use by an apparatus, wherein the apparatus comprises a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor, perform functions of a method comprising:
receiving, from an originator, a first request to generate in an Internet of Things (IoT) service layer, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, 
generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples in the IoT service layer;
receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and 
causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data. 
On the other hand, Siebel teaches a method for use by an apparatus, wherein the apparatus comprises a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor, perform functions of a method comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.) 
receiving, from an originator, a first request to generate in an Internet of Things (IoT) service layer, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, and generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples in the IoT service layer; (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.” Siebel, Fig. 4 and [0165]-[0166], discloses a data services component with a persistence layer component and a type metadata component that provides data storage and access services to any other component of an enterprise Internet-of-Things application development platform such as a distributed key/value store, a multi-dimensional store, and/or a relational data store. The persistence layer component partitions data into relational, non-relational, and online analytical processing (OLAP) (e.g. multi-dimensional) databases and provides common database operations such as create, read, update, and delete. The data services component may use relational, key/value, and multi-dimensional data stores so that different needs for data flow or access can be provided. By “partitioning” the data into separate data stores, the persistence layer component ensures that data large volumes of time-series or interval data can be efficiently stored, processed, and analyzed. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time-series data. Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data.)
receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data. (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.” Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0460], discloses a report writing tool provides interactive analysis by providing support for report and dashboard viewing, formatting, exporting, pivoting, sorting, drilling, and ad hoc querying. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The multi-dimensional data stores of Siebel can be the multidimensional data from an enterprise software system of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of Internet of Things (IoT) services with a multi-dimensional store of Siebel because both techniques address the same field of data management systems with multi-dimensional data in enterprise environments and by incorporating Siebel into Legault provides the multidimensional database generation system to be available in an Internet of Things (IoT) service environment. 
One of ordinary skill in the art would be motivated to do so as to provide an enterprise Internet-of-Things application development platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise or other systems, as taught by Siebel [0086].
However, Legault, in view of Siebel, does not explicitly teach wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure;
On the other hand, Adiba teaches wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure; (Adiba, [0005], discloses data is stored in the database during a retention period associated with the corresponding sample interval. After the retention period, expired data is removed from the database. Adiba, [0035], discloses each table may have a defined retention period for the purpose of data corresponding to various sampling rates needing to be removed due to storage constraints.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data retention periods in database system of Adiba because both techniques address the same field of data management systems and by incorporating Adiba into Legault provides the multidimensional database system the ability to overwrite time series data in a multidimensional database based on retention periods. 
One of ordinary skill in the art would be motivated to do so as to provide a way to enhance the collection and storage of time series data from a computer cluster, as taught by Adiba [0013].

Regarding claim 23, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.) assigning a resource identifier to each dimension of the plurality of dimensions of data. (Legault, [0066], discloses a schema generator creates item tables that provide a flat list of the dimensions with no hierarchy information. Each row of item tables is capable of storing a member name, a caption, a global unique identifier (guid), etc.)
Claim 26 recites substantially the same limitations as claim 23, and is rejected for substantially the same reasons.
 
Regarding claim 24, Legault, in view of Siebel and Adiba, teaches the apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.) transmitting a response message to the originator indicating that the multidimensional data resource structure was created.  (Legault, Fig. 6 and [0074], discloses outputting reports to present the published multidimensional data in accordance with the enhanced user reporting model. Examiner interprets that outputting reports [i.e. response message] can only occur after the database schema has been generated and populated indicating that the database schema has been created.)

Regarding independent claim 30, Legault teaches receiving, from an originator, a first request to generate a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, the plurality of multidimensional data samples having a plurality of dimensions of data, one dimension of the plurality of dimensions of data being time and each multidimensional data sample of the plurality of multidimensional data samples comprises a data item for each of the plurality of dimensions of data; (Legault, Fig. 6 and [0069], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. Examiner interprets a user interacts with a publish module to initiate a publication process as a request to generate/create a multidimensional data resource structure. Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data.)
generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples (Legault, [0060], discloses for each publication of multidimensional data from data cubes, database schema generates a new star schema with very large fact tables that contain the primary information, (i.e. data cube keys and measures), and a number of smaller dimension tables. The dimension tables each contains information about the dimension members for a particular data cube in the fact table for example, dimension may represent time. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time series data. Legault, Fig. 6 and [0069]-[0071], discloses a user interacts with a publish module to initiate a publication process. The publish module provides a user interface by which user identifies one of data cubes and selects one or more of the dimensions of the identified data cube for publication. The publish module invokes schema generator which automatically produces database schema to store the multidimensional data in relational database form by creating a central fact table for database schema and one or more dimension tables for each dimension being published.) and 
storing the plurality of multidimensional data samples in the multidimensional data resource structure, (Legault, Fig. 6 and [0072], discloses after creation of database schema, publish module accesses the selected data cube and retrieves multidimensional data to populate the database schema.)
However, Legault does not explicitly teach a non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a processor, cause: 
receiving, from an originator, a first request to generate in an Internet of Things (IoT) service layer, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, 
generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples in the IoT service layer;
receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and 
causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data. 
On the other hand, Siebel teaches a non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a processor, cause: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.)
receiving, from an originator, a first request to generate in an Internet of Things (IoT) service layer, a multidimensional data resource structure, wherein the first request comprises a plurality of multidimensional data samples, and generating, based on the first request, the multidimensional data resource structure to represent the plurality of multidimensional data samples in the IoT service layer; (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.” Siebel, Fig. 4 and [0165]-[0166], discloses a data services component with a persistence layer component and a type metadata component that provides data storage and access services to any other component of an enterprise Internet-of-Things application development platform such as a distributed key/value store, a multi-dimensional store, and/or a relational data store. The persistence layer component partitions data into relational, non-relational, and online analytical processing (OLAP) (e.g. multi-dimensional) databases and provides common database operations such as create, read, update, and delete. The data services component may use relational, key/value, and multi-dimensional data stores so that different needs for data flow or access can be provided. By “partitioning” the data into separate data stores, the persistence layer component ensures that data large volumes of time-series or interval data can be efficiently stored, processed, and analyzed. Based on applicant’s specification [0069]-[0071], examiner interprets samples to be measured data collected as time-series data. Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data.)
receiving, based on one or more user inputs, a second request to access the generated multidimensional data resource structure for retrieving and updating at least one dimension of the plurality of dimensions of data; and causing, via the IoT service layer and based on the second request, access to the at least one dimension of the plurality of dimensions of data. (Siebel, [0041], discloses an IoT Platform as “a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes.” Siebel, [0171], discloses the multi-dimensional data store is configured to store data for business intelligence or reporting and may store data types or in data formats that correspond to one or more reports that will be run against any stored data. Examiner interprets storing data types that a report will run against as loading/storing fields/dimensions and calculations that may be used in a report. The data services component calculates data for the multi-dimensional data store and/or keeps the value consistent with the distributed key-value store and relational store as it is updated by the integration component or applications. The multi-dimensional data store stores aggregate data that has been aggregated based on information in one or more of the other data stores. Examiner interprets aggregate data to mean the grouping/combining/consolidating of all the desired data from other data sources into one data source (i.e. multidimensional data store) for purposes of reporting or business intelligence. Siebel, Fig. 17 and [0341], discloses RAW data is persisted in a corresponding database or data store and the data is available to applications and/or presented online in a visualization or data export to support hundreds of simultaneous users for read-only access. Siebel, [0460], discloses a report writing tool provides interactive analysis by providing support for report and dashboard viewing, formatting, exporting, pivoting, sorting, drilling, and ad hoc querying. Siebel, [0546] and [0551], discloses actions may represent the tasks that are to be performed in response to requests that are provided to the enterprise Internet-of-Things application development platform. Each of the actions may represent a unit of work to be performed by the applications servers and the requests may relate to any task supported by the enterprise Internet-of-Things application development platform. The applications servers may perform processes that manage or host analytic server execution, data requests, etc. Examiner interprets that the requests may include creating/deploying databases and querying/accessing data.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The multi-dimensional data stores of Siebel can be the multidimensional data from an enterprise software system of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of Internet of Things (IoT) services with a multi-dimensional store of Siebel because both techniques address the same field of data management systems with multi-dimensional data in enterprise environments and by incorporating Siebel into Legault provides the multidimensional database generation system to be available in an Internet of Things (IoT) service environment. 
One of ordinary skill in the art would be motivated to do so as to provide an enterprise Internet-of-Things application development platform for big data analytics, integration, data processing and machine learning, such that data can be captured, analyzed, curated, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise or other systems, as taught by Siebel [0086].
However, Legault, in view of Siebel, does not explicitly teach wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure;
On the other hand, Adiba teaches wherein the multidimensional data resource structure includes a sampling period attribute that is used to determine when to overwrite the plurality of multidimensional data samples in the multidimensional data resource structure; (Adiba, [0005], discloses data is stored in the database during a retention period associated with the corresponding sample interval. After the retention period, expired data is removed from the database. Adiba, [0035], discloses each table may have a defined retention period for the purpose of data corresponding to various sampling rates needing to be removed due to storage constraints.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data retention periods in database system of Adiba because both techniques address the same field of data management systems and by incorporating Adiba into Legault provides the multidimensional database system the ability to overwrite time series data in a multidimensional database based on retention periods. 
One of ordinary skill in the art would be motivated to do so as to provide a way to enhance the collection and storage of time series data from a computer cluster, as taught by Adiba [0013].


	Claims 2, 10, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Legault, in view of Siebel and Adiba, and further in view of Borgsmidt (U.S. Pub. No. 2008/0301155, previously cited).

Regarding claim 2, Legault, in view of Siebel and Adiba, teaches all the limitations as set forth in the rejection of claim 1 above. However, Legault, in view of Siebel and Adiba, does not explicitly teach the apparatus of claim 1, wherein the apparatus validates the plurality of multidimensional data samples. 
On the other hand, Borgsmidt teaches wherein the apparatus validates the plurality of multidimensional data samples. (Borgsmidt, [0004], discloses validating data that a user enters into an enterprise system for storage within a multidimensional data cube.)
Legault [0007] teaches publishing multidimensional data from an enterprise software system. The enterprise system for storage within a multidimensional data cube of Borgsmidt can be the multidimensional data from an enterprise software system of Legault. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of data validation in a multidimensional data system of Borgsmidt because both techniques address the same field of data management systems in enterprise environments and by incorporating Borgsmidt into Legault provides the multidimensional database system the ability to validate multidimensional data. 
Claims 10 and 31 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.


Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Legault, in view of Siebel and Adiba, and further in view of Sack et al. (U.S. Pub. No. 2006/0248083, previously cited), hereinafter Sack.

Regarding claim 22, Legault, in view of Siebel and Adiba, teaches all the limitations as set forth in the rejection of claim 1 above. Legault, in view of Siebel and Adiba, further teaches the apparatus of claim 1, wherein the computer-executable instructions further cause the apparatus to perform operations comprising: (Siebel, Fig. 36 and [0608]-[0610], discloses a machine connected to other machines in a networked deployment with a processor, memory, and a machine-readable medium on which sets of instructions are stored.)
However, Legault, in view of Siebel and Adiba, does not explicitly teach determining whether the originator has access rights to request the creation of the multidimensional data resource structure. 
On the other hand, Sack teaches determining whether the originator has access rights to request the creation of the multidimensional data resource structure. (Sack, [0007], discloses a secure database appliance that leverages database security. Sack, [0131], discloses a user having certain privileges, such as to execute commands that make structural changes to database or to perform database account management, requests execution of commands via command authorization processing block. Command authorization processing block uses command authorization rules to determine, for each command, whether the user is authorized to perform that command. Examiner interprets structural changes to database to include the creation of the data resource structures.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the multidimensional database system of Legault to incorporate the teachings of secure enterprise database system of Sack because both techniques address the same field of data management systems in enterprise environments and by incorporating Sack into Legault provides the multidimensional database system with access control permissions. 
One of ordinary skill in the art would be motivated to do so as to provide secure access to data that provides improved ease of implementation, administration, and maintenance, as well as providing consistent, flexible, and adaptable security using mandatory access controls in addition to the user and role based security model for access control and accountability, as taught by Sack [0006].
Claim 25 recites substantially the same limitations as claim 22, and is rejected for substantially the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165